Appeal from D. C. N. D. Tex.; and
Appeal from D. C. N. D. Ga. Motions of National Legal Program on Health Problems of the Poor et al., American Ethical Union et al., Planned Parenthood Federation of America, Inc., et al., American Association of University Women et al., New Women Lawyers et al., Robert L. Sassone, and State Communities Aid Assn, for leave to file briefs as amici curiae granted. Motion of appellants for additional time for oral argument in No. 70-18 denied. Motion of American College of Obstetricians and Gynecologists et al. for leave to file a brief as amici curiae in No. 70-40 granted. [Probable jurisdiction postponed, 402 U. S. 941.]